Petition for writ of certiorari to the Supreme Court of Arkansas.
The petition for *610writ of certiorari in this cause is denied upon the ground that the judgment sought herein to be reviewed is joint and the record fails to disclose summons and severance. Hartford Accident & Indemnity Co. v. Bunn, 285 U. S. 169; Capital National Bank v. Board of Supervisors, 286 U. S. 550; Fidelity Union Casualty Co. v. Hanson, 287 U. S. 599; Louisville & Nashville R. Co. v. Parker, 287 U. S. 569; Wagner Tug Boat Co. v. Meagher, 287 U. S. 657.
Messrs. George B. Rose, D. H. Cantrell, J. F. Loughborough, A. W. Dobyns, and A. F. House for petitioner. No appearance for respondent.